LONG-SHAFT TOOL, SYSTEM COMPRISING A LONG-SHAFT TOOL WITH A FIRST MANIPULATOR AND A SECOND MANIPULATOR AS WELL AS USE FOR SUCH A TOOL AND SUCH A SYSTEM
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robert Rosenthal on 2/8/2021.
Previously withdrawn claims 28-31 have been rejoined.  System claim 28 includes all allowable subject matter of claim 13.
Allowable Subject Matter
Claims 13-21 and 28-33 allowed.
The following is an examiner’s statement of reasons for allowance: The closest identified art, Morris et al. (US 20080016636) teach a long-shaft tool (10) comprising (Fig. 1): a shaft (12) including a base body (14) extending along a longitudinal axis (Morris, Fig. 1); a first handle (43, 44, 45) at a first end of the base body (14), (Morris, Figs. 1 and 4B); and a manipulator holder (20) at a second end of the base body (14) opposite the first end, said manipulator holder (20) including (Morris, Fig. 1): a movable latch pin (27) configured to be moved to one of (i) a protruding position (Morris, Fig. 3A) wherein the latch pin (27) protrudes from the manipulator holder (20) to engage a recess of a manipulator (63) placed in the manipulator holder (20), and (ii) a retracted position (Morris, Fig. 3B) wherein the latch pin (27) is retracted from the recess of the manipulator (63) in the manipulator holder (20) (Morris, see annotated Fig. 3A below; Figs. 2, 3A, 3B; [0053, 0055]); a tool coupling (23) configured to engage a manipulator coupling (25) when the manipulator (63) is placed on the manipulator holder (20) (Morris, independent of movement of the latch pin between the protruding position and the retracted position.  As Morris moves translationally, the latch pins (detent balls) engage/disengage the recesses locking the manipulator into place (Figs. 3A-3B).
The same reasons for allowability of claim 13 apply to claim 28.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723